EXHIBIT 10.1

 



SETTLEMENT AGREEMENT

 

This SETTLEMENT AGREEMENT is made and entered into as of January 12, 2015 (the
“Agreement”) by and among Jamba, Inc., a Delaware corporation (the “Company”),
and each of the parties listed on Exhibit A hereto (each, an “Investor” and
collectively, the “Investors”). The Company and the Investors are referred to
herein as the “Parties.”

 

WHEREAS, each of the Investors beneficially own the number of shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”) listed
on Exhibit A hereto;

 

WHEREAS, on November 24, 2014, JCP Investment Partnership, LP and certain of its
affiliates (“JCP”) delivered a letter (the “Nomination Letter”) nominating six
individuals for election to the Company’s Board of Directors (the “Board”) at
the Company’s 2015 annual meeting of stockholders (the “2015 Annual Meeting”);

 

WHEREAS, Engaged Capital, LLC and certain of its affiliates (“Engaged Capital”)
own approximately 8.2% of the outstanding shares of Common Stock of the Company;
and

 

WHEREAS, the Company has reached an agreement with each of JCP and Engaged
Capital with respect to certain matters related to the Company’s board
composition and certain other matters, as provided in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
hereby agree as follows:

 

Section 1.                 Settlement Covenants.

 

(a)                Board Matters. The Company agrees that the Board and all
applicable committees of the Board shall take all necessary actions to: (i)
cause one current member of the Board to no longer serve on the Board after the
2015 Annual Meeting by not nominating such individual as a director of the
Company for election as an incumbent director at the 2015 Annual Meeting, and
(ii) appoint, immediately after execution of this Agreement, each of James C.
Pappas and Glenn W. Welling (each a “New Director” and collectively the “New
Directors”) as directors of the Company with terms expiring at the 2015 Annual
Meeting. The Company will take all necessary actions to nominate each New
Director for election as an incumbent director at the 2015 Annual Meeting for a
term expiring at the 2016 annual meeting of stockholders (the “2016 Annual
Meeting”). The Company further agrees that without the unanimous approval of the
Board, including each New Director, the size of the Board shall not exceed nine
members following the 2015 Annual Meeting and prior to the 2016 Annual Meeting.

 

(b)               Replacements. The Company agrees that if a New Director
resigns for any reason or is otherwise unable to serve as a director of the
Company prior to the 2015 Annual Meeting, the Board will consider an alternative
substitute individual(s) to recommend to the Nominating and Corporate Governance
Committee of the Board, and will consider in good faith and consistent with its
fiduciary duties any individual(s) recommended by JCP or Engaged Capital, as the
case may be, who qualify as an “independent director” for purposes of the
listing qualification rules of the Nasdaq Stock Market.

 

(c)                Committees of the Board. The Company agrees that, concurrent
with their appointment to the Board, (i) Mr. Pappas shall be appointed as a
member of the Nominating and Corporate Governance Committee of the Board and as
a member of the Audit Committee of the Board, (ii) Mr. Welling shall be
appointed as a member of the Compensation and Executive Development Committee of
the Board, and (iii) at least one New Director shall be appointed to any new
committee of the Board established after the date of this Agreement, so long as
such individual is eligible to serve in such capacity pursuant to applicable law
and the rules of the Nasdaq Stock Market.

 



1

 

 

 

(d)               Board Policies and Procedures. Each New Director understands
and acknowledges that all members of the Board, including the New Directors, are
required to comply with all policies, procedures, processes, codes, rules,
standards and guidelines applicable to Board members, including the Company’s
code of business conduct and ethics, securities trading policies, director
confidentiality policies, and corporate governance guidelines, and agrees to
preserve the confidentiality of Company business and information, including
discussions of matters considered in meetings of the Board or Board committees.
Each New Director and Investor shall provide the Company with such information
concerning such New Director or Investor, as the case may be, as is required to
be disclosed under applicable law or stock exchange regulations, in each case as
promptly as necessary to enable timely filing of the Company’s proxy statement.

 

Section 2.                 2015 Annual Meeting.

 

(a)                The Company agrees to use its commercially reasonable efforts
to hold the 2015 Annual Meeting no later than May 29, 2015.

 

(b)               Withdrawal of Nomination Letter. Effective immediately, JCP
hereby irrevocably withdraws the Nomination Letter and agrees not to bring any
other business or proposals before or at the 2015 Annual Meeting. Engaged
Capital agrees not to bring any business or proposals before or at the 2015
Annual Meeting.

 

(c)                At the 2015 Annual Meeting, each of the Investors agree to
vote by proxy and vote all shares of Common Stock beneficially owned by each
Investor and its Affiliates (as defined below) in favor of (i) the election of
directors nominated by the Board, and (ii) otherwise in accordance with the
Board’s recommendation, including in favor of all other matters recommended for
stockholder approval by the Board; provided, however, in the event that
Institutional Shareholders Services (ISS) recommends otherwise with respect to
any proposals (other than the election of directors), each of the Investors
shall be permitted to vote in accordance with the ISS recommendation.

 

Section 3.                 Standstill.

 

(a)                JCP agrees that, from the date of this Agreement until the
expiration of the Standstill Period (as defined below), neither it nor any of
its Affiliates or Associates will, and it will cause each of its Affiliates and
Associates (as defined below) not to, directly or indirectly, in any manner,
acting alone or in concert with others:

 

(i)                 submit any stockholder proposal (pursuant to Rule 14a-8
promulgated by the Securities and Exchange Commission (the “SEC”) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) or otherwise)
or any notice of nomination or other business for consideration, or nominate any
candidate for election to the Board (including by way of Rule 14a-11 of
Regulation 14A), other than as expressly permitted by this Agreement;

 

(ii)               engage in, directly or indirectly, any “solicitation” (as
defined in Rule 14a-1 of Regulation 14A) of proxies (or written consents) or
otherwise become a “participant in a solicitation” (as such term is defined in
Instruction 3 of Schedule 14A of Regulation 14A under the Exchange Act) in
opposition to the recommendation or proposal of the Board, or recommend or
request or induce or attempt to induce any other person to take any such
actions, or seek to advise, encourage or influence any other person with respect
to the voting of the Common Stock (including any withholding from voting) or
grant a proxy with respect to the voting of the Common Stock or other voting
securities to any person other than to the Board or persons appointed as proxies
by the Board;

 



2

 

 

 

(iii)             seek to call, or to request the call of, a special meeting of
the Company’s stockholders, or make a request for a list of the Company’s
stockholders or for any books and records of the Company;

 

(iv)             form, join in or in any other way participate in a
“partnership, limited partnership, syndicate or other group” within the meaning
of Section 13(d)(3) of the Exchange Act with respect to the Common Stock or
deposit any shares of Common Stock in a voting trust or similar arrangement or
subject any shares of Common Stock to any voting agreement or pooling
arrangement, other to the extent such a group may be deemed to result with the
Company or any of its Affiliates or Associates as a result of this Agreement;

 

(v)               vote for any nominee or nominees for election to the Board,
other than those nominated or supported by the Board;

 

(vi)             except as specifically provided in Section 1 and Section 2 of
this Agreement, seek to place a representative or other Affiliate, Associate or
nominee on the Board or seek the removal of any member of the Board or a change
in the size or composition of the Board;

 

(vii)           acquire or agree, offer, seek or propose to acquire, or cause to
be acquired, ownership (including beneficial ownership) of any of the assets or
business of the Company or any rights or options to acquire any such assets or
business from any person;

 

(viii)         other than at the direction of the Board or any committee thereof
and except in connection with an Opposition Matter (as defined below), seek,
propose, or make any statement with respect to, or solicit, negotiate with, or
provide any information to any person with respect to, a merger, consolidation,
acquisition of control or other business combination, tender or exchange offer,
purchase, sale or transfer of assets or securities, dissolution, liquidation,
reorganization, change in structure or composition of the Board, change in the
executive officers of the Company, change in capital structure,
recapitalization, dividend, share repurchase or similar transaction involving
the Company, its subsidiaries or its business, whether or not any such
transaction involves a change of control of the Company;

 

(ix)             acquire, announce an intention to acquire, offer or propose to
acquire, or agree to acquire, directly or indirectly, by purchase or otherwise,
beneficial ownership of any (A) interests in any of the Company’s indebtedness
or (B) Common Stock of the Company representing in the aggregate (amongst JCP
and its Affiliates and Associates) in excess of 9.9% of the Company’s
outstanding Common Stock; provided, however, nothing herein shall prevent JCP
from confidentially seeking a waiver to acquire in excess of 9.9% of the
Company’s outstanding Common Stock;

 

(x)               disclose publicly, or privately in a manner that could
reasonably be expected to become public, any intention, plan or arrangement
inconsistent with the foregoing;

 

(xi)             take any action challenging the validity or enforceability of
any provisions of this Section 3; or

 



3

 

 



(xii)           enter into any agreement, arrangement or understanding
concerning any of the foregoing (other than this Agreement) or encourage or
solicit any person to undertake any of the foregoing activities.

 

(b)               As used in this Agreement:

 

(i)                 the terms “Affiliate” and “Associate” shall have the
respective meanings set forth in Rule 12b-2 promulgated by the SEC under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”);

 

(ii)               the terms “beneficial owner” and “beneficial ownership” shall
have the same meanings as set forth in Rule 13d-3 promulgated by the SEC under
the Exchange Act; and

 

(iii)             the terms “person” or “persons” shall mean any individual,
corporation (including not-for-profit), general or limited partnership, limited
liability company, joint venture, estate, trust, association, organization or
other entity of any kind or nature.

 

(iv)             the term “Opposition Matter” shall mean any of the following
transactions, but only to the extent required by the Delaware General
Corporation Law (or, exclusively in the case of the issuance of more than twenty
(20%) of the Company’s then outstanding shares of Common Stock, the rules of the
Nasdaq Stock Market), to be submitted by the Board to the Company’s stockholders
for approval: the sale or transfer of all or substantially all of the Company’s
assets in one or a series of transactions, the sale or transfer of a majority of
the outstanding shares of the Company’s Common Stock (through a merger, stock
purchase or otherwise), any merger, consolidation, acquisition of control or
other business combination, tender or exchange offer, dissolution, liquidation,
reorganization, or change in capital structure (including issuance in the
aggregate of more than twenty (20%) percent of the Company’s then outstanding
shares of Common Stock), in each case that has been approved by the Board but
voted against by either New Director.

 

(v)               the term “Standstill Period” shall mean the period commencing
on the date of this Agreement and ending on the day that is 45 days prior to the
expiration of the Company’s advance notice period for the nomination of
directors at the Company’s 2016 Annual Meeting.

 

Section 4.                 Representations and Warranties of the Company. The
Company represents and warrants to the Investors that (a) the Company has the
corporate power and authority to execute the Agreement and to bind it thereto,
(b) this Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles and (c) the execution, delivery and performance of this Agreement by
the Company does not and will not violate or conflict with (i) any law, rule,
regulation, order, judgment or decree applicable to it, or (ii) result in any
breach or violation of or constitute a default (or an event which with notice or
lapse of time or both could become a default) under or pursuant to, or result in
the loss of a material benefit under, or give any right of termination,
amendment, acceleration or cancellation of, any organizational document, or any
material agreement, contract, commitment, understanding or arrangement to which
the Company is a party or by which it is bound.

 



4

 

 

 

Section 5.                 Representations and Warranties of the Investors. Each
Investor, on behalf of itself, severally represents and warrants to the Company
that (a) as of the date hereof, such Investor beneficially owns only the number
of shares of Common Stock as described opposite its name on Exhibit A and
Exhibit A includes all Affiliates of any Investors that own any securities of
the Company beneficially or of record, (b) this Agreement has been duly and
validly authorized, executed and delivered by such Investor, and constitutes a
valid and binding obligation and agreement of such Investor, enforceable against
such Investor in accordance with its terms, except as enforcement thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights of
creditors and subject to general equity principles, (c) such Investor has the
authority to execute the Agreement on behalf of itself and the applicable
Investor associated with that signatory’s name, and to bind such Investor to the
terms hereof and (d) the execution, delivery and performance of this Agreement
by such Investor does not and will not violate or conflict with (i) any law,
rule, regulation, order, judgment or decree applicable to it, or (ii) result in
any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could become a default) under or pursuant to, or
result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
such member is a party or by which it is bound.

 

Section 6.                 Mutual Non-Disparagement.

 

(a)                Each Investor agrees that, during the Standstill Period,
neither it nor any of its Affiliates or Associates will, and it will cause each
of its Affiliates and Associates not to, directly or indirectly, in any capacity
or manner, make, express, transmit speak, write, verbalize or otherwise
communicate in any way (or cause, further, assist, solicit, encourage, support
or participate in any of the foregoing), any remark, comment, message,
information, declaration, communication or other statement of any kind, whether
verbal, in writing, electronically transferred or otherwise, that might
reasonably be construed to be derogatory or critical of, or negative toward, the
Company or any of its directors, officers, Affiliates, subsidiaries, employees,
agents or representatives (collectively, the “Company Representatives”), or that
reveals, discloses, incorporates, is based upon, discusses, includes or
otherwise involves any confidential or proprietary information of the Company or
its subsidiaries or Affiliates, or to malign, harm, disparage, defame or damage
the reputation or good name of the Company, its business or any of the Company
Representatives.

 

(b)               The Company hereby agrees that, during the Standstill Period,
neither it nor any of its Affiliates will, and it will cause each of its
Affiliates not to, directly or indirectly, in any capacity or manner, make,
express, transmit, speak, write, verbalize or otherwise communicate in any way
(or cause, further, assist, solicit, encourage, support or participate in any of
the foregoing), any remark, comment, message, information, declaration,
communication or other statement of any kind, whether verbal, in writing,
electronically transferred or otherwise, that might reasonably be construed to
be derogatory or critical of, or negative toward, any Investor or any of its
agents or representatives (collectively, the “Investor Representatives”), or
that reveals, discloses, incorporates, is based upon, discusses, includes or
otherwise involves any confidential or proprietary information of any Investor
or its subsidiaries or Affiliates, or to malign, harm, disparage, defame or
damage the reputation or good name of any Investor or Investor Representatives.

 

(c)                Notwithstanding the foregoing, nothing in this Section 6 or
elsewhere in this Agreement shall prohibit any Party from making any statement
or disclosure required under the federal securities laws or other applicable
laws; provided, that such Party must provide written notice to the other Parties
at least two business days prior to making any such statement or disclosure
required by under the federal securities laws or other applicable laws that
would otherwise be prohibited the provisions of this Section 6, and reasonably
consider any comments of such other Parties.

 



5

 

 

 

Section 7.                 Public Announcements. Promptly following the
execution of this Agreement, the Company shall issue a press release (the “Press
Release”) announcing this Agreement, substantially in the form attached hereto
as Exhibit B. Prior to the issuance of the Press Release, neither the Company
nor any of the Investors shall issue any press release or public announcement
regarding this Agreement or take any action that would require public disclosure
thereof without the prior written consent of the other Party. No Party or any of
its Affiliates shall make any public statement (including, without limitation,
in any filing required under the Exchange Act) concerning the subject matter of
this Agreement inconsistent with the Press Release.

 

Section 8.                 Expenses. Each Party shall be responsible for its own
fees and expenses incurred in connection with the negotiation, execution and
effectuation of this Agreement and the transactions contemplated hereby;
provided, however, that the Company shall reimburse JCP for its reasonable
related fees and expenses, including fees and expenses of counsel for JCP, in an
amount not to exceed in the aggregate $10,000.

 

Section 9.                 Specific Performance. Each of the Investors, on the
one hand, and the Company, on the other hand, acknowledges and agrees that
irreparable injury to the other Party hereto may occur in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or are otherwise breached and that such injury would not be adequately
compensable in monetary damages. It is accordingly agreed that the Investors or
any Investor, on the one hand, and the Company, on the other hand (the “Moving
Party”), shall each be entitled to specific enforcement of, and injunctive or
other equitable relief to prevent any violation of, the terms hereof, and the
other party hereto will not take action, directly or indirectly, in opposition
to the Moving Party seeking such relief on the grounds that any other remedy or
relief is available.

 

Section 10.             Notice. Any notices, consents, determinations, waivers
or other communications required or permitted to be given under the terms of
this Agreement must be in writing and will be deemed to have been delivered: (i)
upon receipt, when delivered personally; (ii) upon receipt, when sent by
facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
(1) business day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same. The
addresses and facsimile numbers for such communications shall be:

 

To the Company:

 

 

Jamba, Inc.
6475 Christie Avenue, Suite 150
Emeryville, CA 94608
Fax No.: (510) 653-0643
Attention: James White

 

with a copy to (which shall not constitute notice):

 

DLA Piper LLP (US)
2000 University Avenue
East Palo Alto, California 94303
Fax No.: (650) 687-1205
E-mail: eric.wang@dlapiper.com
Attention: Eric H. Wang

 

 



6

 

 

To JCP:

 

JCP Investment Management, LLC

1177 West Loop South, Suite 1650

Houston, TX 77027

Attention: James C. Pappas

Facsimile: (713) 333-5540

Email: jcp@jcpinv.com

 

To Engaged Capital:

 

Engaged Capital, LLC

610 Newport Center Drive, Suite 250

Newport Beach, CA 92660

Attention: Glenn Welling

Facsimile: (949) 734-7901

Email: Glenn@engagedcapital.com

 

Section 11.             Governing Law. This Agreement shall be governed by, and
construed in accordance with, the Law of the State of Delaware, without regard
to conflict of law principles thereof. 

 

Section 12.             Entire Agreement. This Agreement constitutes the full
and entire understanding and agreement among the Parties with regard to the
subject matter hereof, and supersedes all prior agreements with respect to the
subject matter hereof.

 

Section 13.             Receipt of Adequate Information; No Reliance;
Representation by Counsel.  Each Party acknowledges that it has received
adequate information to enter into this Agreement, that is has not relied on any
promise, representation or warranty, express or implied not contained in this
Agreement and that it has been represented by counsel in connection with this
Agreement.  Accordingly, any rule of law or any legal decision that would
provide any party with a defense to the enforcement of the terms of this
Agreement against such party shall have no application and is expressly waived. 
The provisions of the Agreement shall be interpreted in a reasonable manner to
effect the intent of the Parties.

 

Section 14.             Severability. If any provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement shall remain in full force and effect. Any
provision of this Agreement held invalid or unenforceable only in part or degree
shall remain in full force and effect to the extent not held invalid or
unenforceable. The Parties further agree to replace such invalid or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the purposes of such invalid or
unenforceable provision.

 

Section 15.             Amendment. This Agreement may be modified, amended or
otherwise changed only in a writing signed by all of the Parties.

 

Section 16.             Successors and Assigns; No Third Party Beneficiaries.
This Agreement shall bind the successors and permitted assigns of the Parties,
and inure to the benefit of any successor or permitted assign of any of the
parties; provided, however, that no party may assign this Agreement without the
prior written consent of the other Parties. No provision of this Agreement is
intended to confer any rights, benefits, remedies, obligations, or liabilities
hereunder upon any person other than the Parties hereto and their respective
successors and assigns.

 

Section 17.             Counterparts. This Agreement may be signed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each Party hereto shall have received a counterpart
hereof signed by the other Parties hereto. Counterparts delivered by electronic
transmission shall be deemed to be originally signed counterparts.

 

 

(Signature page follows)



7

 

 

 



IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered this
Agreement as of the date first above written.

 

Jamba, Inc.

 

 

 

By: /s/ James D. White

Name: James D. White

Title: Chairman, President and Chief Executive Officer

 



 

 

 

INVESTORS:

 

  Engaged Capital Master Feeder I, LP       By: Engaged Capital, LLC
General Partner       By: /s/ Glenn W. Welling     Name: Glenn W. Welling    
Title: Managing Member and Chief Investment Officer            

 

  Engaged Capital Master Feeder II, LP       By: Engaged Capital, LLC
General Partner       By: /s/ Glenn W. Welling     Name: Glenn W. Welling    
Title: Managing Member and Chief Investment Officer

 

  Engaged Capital I, LP         By: Engaged Capital, LLC
General Partner       By: /s/ Glenn W. Welling     Name: Glenn W. Welling

 

 

  Title: Managing Member and Chief Investment Officer          

 

  Engaged Capital I Offshore, Ltd.         By: /s/ Glenn W. Welling     Name:
Glenn W. Welling     Title: Director          

 

  Engaged Capital II, LP         By: Engaged Capital, LLC
General Partner       By: /s/ Glenn W. Welling     Name: Glenn W. Welling

 

 

  Title: Managing Member and Chief Investment Officer          

 

 



 

 

 

 



  Engaged Capital II Offshore, Ltd.         By: /s/ Glenn W. Welling     Name:
Glenn W. Welling     Title: Director          

 

 

  Engaged Capital, LLC                By: /s/ Glenn W. Welling     Name: Glenn
W. Welling

 

 

  Title: Managing Member and Chief Investment Officer          

 

 

  Engaged Capital Holdings, LLC                By: /s/ Glenn W. Welling    
Name: Glenn W. Welling     Title: Sole Member          

 

 

  /s/ Glenn W. Welling   Glenn W. Welling

 

 

 

 



 



 

  JCP Investment Partnership, LP       By: JCP Investment Management, LLC
Investment Manager       By: /s/ James C. Pappas     Name: James C. Pappas    
Title: Managing Member            

 

 

  JCP Investment Partners, LP       By: JCP Investment Holdings, LLC   General
Partner       By: /s/ James C. Pappas     Name: James C. Pappas     Title: Sole
Member

 

 

  JCP Investment Holdings, LLC       By: /s/ James C. Pappas     Name: James C.
Pappas     Title: Sole Member          

 

 

  JCP Investment Management, LLC       By: /s/ James C. Pappas     Name: James
C. Pappas     Title: Managing Member          

 

 

  /s/ James C. Pappas   James C. Pappas

 

 



 

 

 





EXHIBIT A

 

 

 

Investor  Shares of Common Stock
Beneficially Owned  Engaged Capital Master Feeder I, LP   610,465  Engaged
Capital Master Feeder II, LP   821,424  Engaged Capital I, LP   610,465  Engaged
Capital I Offshore, Ltd.   610,465  Engaged Capital II, LP   821,424  Engaged
Capital II Offshore Ltd.   821,424  Engaged Capital, LLC   1,431,889  Engaged
Capital Holdings, LLC   1,431,889  Glenn W. Welling   1,431,889  JCP Investment
Partnership, LP   407,133  JCP Investment Partners, LP   407,133  JCP Investment
Holdings, LLC   407,133  JCP Investment Management, LLC   407,133  James C.
Pappas   407,133         Aggregate total owned by Engaged Capital and JCP: 
 1,839,022 

 

 



 

 

 

 

EXHIBIT B

 

Press Release attached

 

 

 

 

 

 



 

 

